Exhibit 10.1

 

Execution Version

 

 

Published CUSIP Number: 05361FAC2

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 3, 2014

 

among

 

AVERY DENNISON CORPORATION,

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent,

 

CITIBANK, N.A.,

as Syndication Agent,

 

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

 

and

 

The Other Lenders Party Hereto

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.

and

J.P. MORGAN SECURITIES LLC,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

 

 

 

 

 

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

21

1.03

 

Accounting Terms

 

21

1.04

 

Rounding

 

22

1.05

 

Exchange Rates; Currency Equivalents

 

22

1.06

 

Additional Alternative Currencies

 

23

1.07

 

Change of Currency

 

23

1.08

 

Times of Day

 

24

1.09

 

Amendment and Restatement

 

24

 

 

 

 

 

ARTICLE II.

 

THE COMMITMENTS AND BORROWINGS

 

24

 

 

 

 

 

2.01

 

Loans

 

24

2.02

 

Borrowings, Conversions and Continuations of Loans

 

24

2.03

 

Prepayments

 

26

2.04

 

Termination or Reduction of Commitments

 

27

2.05

 

Repayment of Loans

 

28

2.06

 

Interest

 

28

2.07

 

Fees

 

29

2.08

 

Computation of Interest and Fees

 

29

2.09

 

Evidence of Debt

 

29

2.10

 

Payments Generally; Administrative Agent’s Clawback

 

30

2.11

 

Sharing of Payments by Lenders

 

32

2.12

 

Extension of Maturity Date

 

32

2.13

 

Increase in Commitments

 

33

2.14

 

Defaulting Lenders

 

34

 

 

 

 

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

35

 

 

 

 

 

3.01

 

Taxes

 

35

3.02

 

Illegality

 

39

3.03

 

Inability to Determine Rates

 

40

3.04

 

Increased Costs; Reserves on Eurocurrency Rate Loans

 

41

3.05

 

Compensation for Losses

 

43

3.06

 

Mitigation Obligations; Replacement of Lenders

 

43

3.07

 

Survival

 

44

 

 

 

 

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

44

 

 

 

 

 

4.01

 

Conditions to Restatement

 

44

4.02

 

Conditions to all Borrowings

 

45

 

 

 

 

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

46

 

 

 

 

 

5.01

 

Existence and Qualification; Power; Compliance with Law

 

46

 

i

--------------------------------------------------------------------------------


 

5.02

 

Authority; Compliance with Other Instruments and Government Regulations

 

46

5.03

 

No Governmental Approvals Required

 

47

5.04

 

Subsidiaries

 

47

5.05

 

Financial Statements

 

48

5.06

 

No Material Adverse Change or Other Liabilities

 

48

5.07

 

Title to Assets

 

48

5.08

 

Regulated Industries

 

48

5.09

 

Litigation

 

48

5.10

 

Binding Effect

 

48

5.11

 

No Default

 

49

5.12

 

ERISA

 

49

5.13

 

Regulation U

 

49

5.14

 

Tax Liability

 

49

5.15

 

Copyrights, Patents, Trademarks and Licenses, etc

 

49

5.16

 

Environmental Matters

 

50

5.17

 

Insurance

 

50

5.18

 

Disclosure

 

50

5.19

 

OFAC

 

50

5.20

 

Anti-Corruption Laws

 

50

 

 

 

 

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

50

 

 

 

 

 

6.01

 

Financial and Business Information

 

50

6.02

 

Certificates; Other Information

 

51

6.03

 

Notices

 

52

6.04

 

Payment of Taxes and Other Potential Liens

 

53

6.05

 

Preservation of Existence

 

53

6.06

 

Maintenance of Properties

 

53

6.07

 

Maintenance of Insurance

 

53

6.08

 

Compliance with Laws

 

53

6.09

 

Inspection Rights

 

54

6.10

 

Keeping of Records and Books of Account

 

54

6.11

 

ERISA Compliance

 

54

6.12

 

Environmental Laws

 

54

6.13

 

Use of Proceeds

 

54

6.14

 

Anti-Corruption Laws

 

54

 

 

 

 

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

54

 

 

 

 

 

7.01

 

Type of Business

 

55

7.02

 

Liens

 

55

7.03

 

Investments

 

55

7.04

 

Contingent Obligations

 

56

7.05

 

Subordinated Debt

 

56

7.06

 

Sale of Assets or Merger

 

56

7.07

 

Financial Covenants

 

56

7.08

 

Use of Proceeds

 

56

7.09

 

Sanctions

 

56

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VIIA.

 

LIMITATION ON SUBSIDIARY DEBT

 

56

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

 

57

 

 

 

 

 

8.01

 

Events of Default

 

57

8.02

 

Remedies Upon Event of Default

 

58

8.03

 

Application of Funds

 

59

 

 

 

 

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

59

 

 

 

 

 

9.01

 

Appointment and Authority

 

59

9.02

 

Rights as a Lender

 

59

9.03

 

Exculpatory Provisions

 

60

9.04

 

Reliance by Administrative Agent

 

61

9.05

 

Delegation of Duties

 

61

9.06

 

Resignation of Administrative Agent

 

61

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

62

9.08

 

No Other Duties, Etc

 

62

9.09

 

Administrative Agent May File Proofs of Claim

 

63

 

 

 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

63

 

 

 

 

 

10.01

 

Amendments, Etc

 

63

10.02

 

Notices; Effectiveness; Electronic Communication

 

65

10.03

 

No Waiver; Cumulative Remedies; Enforcement

 

67

10.04

 

Expenses; Indemnity; Damage Waiver

 

67

10.05

 

Payments Set Aside

 

69

10.06

 

Successors and Assigns

 

70

10.07

 

Treatment of Certain Information; Confidentiality

 

74

10.08

 

Right of Setoff

 

75

10.09

 

Interest Rate Limitation

 

75

10.10

 

Counterparts; Integration; Effectiveness

 

76

10.11

 

Survival of Representations and Warranties

 

76

10.12

 

Severability

 

76

10.13

 

Replacement of Lenders

 

76

10.14

 

Governing Law; Jurisdiction; Etc

 

77

10.15

 

Waiver of Jury Trial

 

78

10.16

 

California Judicial Reference

 

78

10.17

 

No Advisory or Fiduciary Responsibility

 

79

10.18

 

Electronic Execution of Assignments and Certain Other Documents

 

79

10.19

 

USA PATRIOT Act

 

80

10.20

 

Time of the Essence

 

80

10.21

 

Judgment Currency

 

80

 

 

 

 

 

SIGNATURES

 

S-1

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.04

Subsidiaries

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

 

 

Form of

 

 

A

Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

U.S. Tax Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 3, 2014, among AVERY DENNISON CORPORATION, a Delaware corporation
(the “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”), CITIBANK, N.A., as
Syndication Agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
Documentation Agent (the “Documentation Agent”).

 

RECITALS

 

WHEREAS, the Borrower, certain banks and financial institutions (the “Original
Lenders”), and Bank of America, N.A., as administrative agent, are parties to
that certain Second Amended and Restated Revolving Credit Agreement dated as of
December 21, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing prior to the Restatement Date, the “Original Credit
Agreement”); and

 

WHEREAS, the Borrower has requested and the Lenders, the Administrative Agent,
the Syndication Agent and the Documentation Agent have agreed, subject to the
terms and conditions set forth herein, to amend and restate the Original Credit
Agreement in its entirety as set forth herein in order to make Loans available
for working capital and other general corporate purposes as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Borrower, the Lenders, the Administrative Agent, the Syndication
Agent and the Documentation Agent agree that the Original Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 

ARTICLE I.         DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any Person or division thereof, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
Person which have ordinary voting power for the election of directors or (c)
acquires control of at least a majority ownership interest in any Person.

 

“Additional Lender” has the meaning specified in Section 2.13(b).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

1

--------------------------------------------------------------------------------


 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, as to any specified Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such specified Person.  “Control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of a Person, provided
that, in any event, any Person which owns directly or indirectly 50% or more of
the securities having ordinary voting power for the election of directors or
other governing body of any other Person or 50% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such other Person.

 

 “Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Second Amended and Restated Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 10.21.

 

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time.  If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

2

--------------------------------------------------------------------------------


 

Applicable Rate

 

Pricing
Level

 

Debt Ratings
S&P/Moody’s

 

Facility Fee

 

Eurocurrency
Rate

 

Base Rate

1

 

A-/A3 or better

 

0.090%

 

0.910%

 

0%

2

 

BBB+/Baa1

 

0.120%

 

1.005%

 

0.005%

3

 

BBB/Baa2

 

0.150%

 

1.100%

 

0.100%

4

 

BBB-/Baa3

 

0.200%

 

1.300%

 

0.300%

5

 

BB+/Ba1

 

0.250%

 

1.500%

 

0.500%

6

 

BB/Ba2 or worse

 

0.300%

 

1.700%

 

0.700%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 6 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 6 shall apply.

 

Initially, the Applicable Rate shall be determined based upon a Debt Rating of
BBB/Baa2.  Thereafter, each change in the Applicable Rate resulting from a
publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means MLPFS, CGMI and J.P. Morgan Securities, in their capacities as
joint lead arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit

 

3

--------------------------------------------------------------------------------


 

D or any other form (including electronic documentation generated by use of an
electronic platform) approved by the Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 28, 2013,
and the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability Period” means the period from and including the Restatement Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the State of New York or the
State of California and (a) if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such

 

4

--------------------------------------------------------------------------------


 

day relates to any interest rate settings as to a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

 

“CGMI” means Citigroup Global Markets Inc. and its successors.

 

“Cash Equivalents” means, when used in connection with any Person, the Person’s
Investments in:

 

(a)           Government Securities due within one year after the date of the
making of the Investment;

 

(b)           certificates of deposit issued by, bank deposits in, bankers’
acceptances of, and repurchase agreements covering Government Securities
executed by, any Lender or any bank doing business in and incorporated under the
laws of the United States or any state thereof, or Canada and having on the date
of such Investment combined capital, surplus, and undivided profits of at least
$500,000,000 in each case due within one year after the date of the making of
the Investment; and

 

(c)           readily marketable commercial paper of corporations doing business
in and incorporated under the laws of the United States or any state thereof,
Canada or any province thereof given on the date of such Investment the highest
credit rating by NCO/Moody’s Commercial Paper Division of Moody’s or S&P, in
each case due within six months after the date of the making of the Investment.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following:

 

5

--------------------------------------------------------------------------------


 

(a)           the direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or more
series of related transactions, of all or substantially all of the Borrower’s
assets and the Borrower’s Subsidiaries’ assets, taken as a whole, to any person,
other than the Borrower or one of the Borrower’s Subsidiaries;

 

(b)           the consummation of any transaction (including, without
limitation, any merger or consolidation), the result of which is that any person
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the Borrower’s
outstanding Voting Stock or other Voting Stock into which the Borrower’s Voting
Stock is reclassified, consolidated, exchanged or changed, measured by voting
power rather than number of shares; or

 

(c)           the first day on which a majority of the members of the Borrower’s
Board of Directors are not Continuing Directors.

 

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (a) the Borrower becomes a direct or indirect wholly-owned
Subsidiary of a holding company and (b)(1) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (2) immediately following that transaction no
person (other than a holding company satisfying the requirements of this
sentence) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company. The term “person,” as used in this
definition, has the meaning given thereto in Section 13(d)(3) of the Exchange
Act.

 

 “Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Consolidated Debt” means, at any date, the Debt of the Borrower and the
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of the Borrower and the Consolidated Subsidiaries
for the twelve month fiscal period most recently ended on or prior to such date
before deducting interest expense and taxes on or measured by income charged
against earnings for such period plus, without duplication, to the extent
deducted in the determination of such earnings, non-cash expenses of the
Borrower and the Consolidated Subsidiaries, which do not represent usage of cash
in such period or any future period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication, to the extent deducted in the determination of
such

 

6

--------------------------------------------------------------------------------


 

Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, (c) depreciation and amortization
expense for such period and (d) non-cash expenses of Borrower and the
Consolidated Subsidiaries reducing such Consolidated Net Income, which do not
represent usage of cash in such period or any future period.

 

“Consolidated Interest” means, as of any date of determination, the interest
expense of the Borrower and the Consolidated Subsidiaries for the twelve month
fiscal period then ended, determined and consolidated in conformity with GAAP.

 

“Consolidated Net Income” means, for any fiscal year, the consolidated net
income of the Borrower and the Consolidated Subsidiaries for that period,
determined and consolidated in conformity with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and the Consolidated Subsidiaries,
determined in accordance with GAAP, plus Subordinated Debt in an amount up to
but not exceeding 20% of the consolidated net worth of the Borrower and the
Consolidated Subsidiaries (minus any Subordinated Debt carried in the treasury
of the Borrower or any Subsidiary).

 

“Consolidated Subsidiary” means any Subsidiary of the Borrower whose financial
statements are consolidated with the financial statements of the Borrower in
conformity with GAAP.

 

“Consolidated Total Tangible Assets” means, as of any date of determination, all
assets of the Borrower and the Consolidated Subsidiaries that in conformity with
GAAP should be reflected in the asset side of a consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.

 

“Contingent Obligation” means, as to any specified Person, any guarantee of any
obligation of another Person, or any agreement to become directly or indirectly
responsible for an obligation of another Person, (including, without limitation,
any agreement to maintain the net worth or liquidity of another Person or to
purchase any obligation, goods or services of another Person, to secure the
obligation of another Person by granting a Lien on the assets of such specified
Person or otherwise to provide credit assurances to the holder of an obligation
of another Person), or any agreement in the nature of a guarantee or having the
effect of creating responsibility for the obligation of another Person, except
the guarantee or agreement in the nature of a guarantee by the Borrower or a
Consolidated Subsidiary of the obligations of a Consolidated Subsidiary.

 

“Continuing Directors” means, as of any date of determination, any member of the
Borrower’s Board of Directors who (a) was a member of such Board of Directors on
the Restatement Date or (b) was nominated for election, elected or appointed to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director, without objection to such nomination).

 

7

--------------------------------------------------------------------------------


 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Current Anniversary Date” has the meaning specified in Section 2.12.

 

“Debt” means, as to any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (c)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and deferred employee compensation
obligations arising in the ordinary course of business, (d) all obligations of
such Person as lessee which are capitalized in accordance with GAAP, (e) all
unpaid reimbursement obligations of such Person in respect of letters of credit
or similar instruments but only to the extent that either (i) the issuer has
honored a drawing thereunder or (ii) payment of such obligation is otherwise due
under the terms thereof, (f) all Debt secured by a Lien on real property which
is otherwise an obligation of such Person, (g) all Debt of others in excess of
$1,000,000 guaranteed by such Person, and (h) for the purposes of Article VIIA
only, all Debt secured by a lien on mixed or personal property which is
otherwise an obligation of such Person.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Declining Lender” has the meaning specified in Section 2.12.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement

 

8

--------------------------------------------------------------------------------


 

relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within two Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of
written notice of such determination to the Borrower and each other Lender.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Officer” means the (a) chief executive officer of the Borrower, (b)
chief financial officer of the Borrower, (c) vice president and treasurer of the
Borrower, (d) vice president and controller of the Borrower, (e) vice president,
corporate development and investments of the Borrower or (f) solely for purposes
of notices given pursuant to Article II, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Designated Officer of the Borrower shall be conclusively presumed to
have been authorized by all necessary corporate and/or other action on the part
of the Borrower and such Designated Officer shall be conclusively presumed to
have acted on behalf of the Borrower.

 

“Documentation Agent” has the meaning specified in the introductory paragraph.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at

 

9

--------------------------------------------------------------------------------


 

such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

 

“Environmental Laws” means all federal, state, local and foreign laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations issued thereunder.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)  with respect to any Borrowing denominated in a LIBOR Quoted Currency, the
rate per annum equal to LIBOR or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

 

(b) with respect to any Borrowing denominated in any Non-LIBOR Quoted Currency,
the rate per annum as designated with respect to such Alternative Currency at
the time such

 

10

--------------------------------------------------------------------------------


 

Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06(a); and

 

(c) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

Notwithstanding the foregoing, in no event shall the Eurocurrency Rate be less
than 0%.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”  Eurocurrency Rate Loans
may be denominated in Dollars or in an Alternative Currency.  All Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Events of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any Taxes imposed pursuant to FATCA.

 

“Extending Lender” has the meaning specified in Section 2.12.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current

 

11

--------------------------------------------------------------------------------


 

or future regulations or official interpretations thereof and any agreement
entered into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letters” means (i) the letter agreement dated September 8, 2014, among the
Borrower, the Administrative Agent and MLPFS, (ii) the letter agreement dated
September 8, 2014, among the Borrower and CGMI, and (iii) the letter agreement
dated September 8, 2014, among the Borrower, J.P. Morgan Securities and JPMorgan
Chase Bank, N.A.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Government Securities” means readily marketable direct obligations of the
United States or obligations fully guaranteed by the United States.

 

“Governmental Authority” means (a) any federal, state, county or municipal
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, regulatory or public body, or (c) any court, central bank,
administrative tribunal, public utility or other entity exercising executive,
legislative,

 

12

--------------------------------------------------------------------------------


 

judicial, taxing, regulatory or administrative powers or functions or pertaining
to government, in each case whether of the United States or any other nation or
supranational entity (such as the European Union or the European Central Bank).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Increased Commitments” has the meaning specified in Section 2.13(a).

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets having no physical existence and that, in
conformity with GAAP, should be classified as intangible assets, including
without limitation such intangible assets as patents, trademarks, copyrights,
franchises, licenses and goodwill.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first Business Day of each January,
April, July and October and the Maturity Date.

 

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar

 

13

--------------------------------------------------------------------------------


 

month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, when used in connection with any Person, any investment by
such Person, whether by means of purchase or other acquisition of stock or other
securities or by means of loan, advance, capital contribution, guarantee, or
other debt or equity participation or interest in any other Person.

 

“Investment Grade” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, and the equivalent
Investment Grade credit rating from any replacement Rating Agency or Rating
Agencies selected by the Administrative Agent.

 

“IRS” means the United States Internal Revenue Service or any Governmental
Authority succeeding to any of its principal functions.

 

“J.P. Morgan Securities” means J.P.Morgan Securities LLC and its successors.

 

“Judgment Currency” has the meaning specified in Section 10.21.

 

“Laws” means, collectively, all federal, state. local, international and foreign
laws, statutes, codes, ordinances, rules, regulations and administrative or
judicial precedents or authorities, including published opinions of the court of
last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any such domestic or foreign branch of such Lender or such Affiliate.  Unless
the context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

“Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

 

“LIBOR” means the London Interbank Offered Rate.

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in

 

14

--------------------------------------------------------------------------------


 

the nature thereof, and any financing statement filed under the Uniform
Commercial Code of any jurisdiction).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement and all other documents executed and
delivered by the Borrower to the Administrative Agent or any Lender in
connection herewith.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A or such other form as may be approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Designated Officer of the Borrower.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

 

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a whole
or (b) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.

 

“Maturity Date” means the later of (a) the fifth anniversary of the Restatement
Date and (b) if maturity is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

 

15

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

 “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Commitment” means, with respect to any Original Lender, immediately
prior to the effectiveness of this Agreement, the amount of such Original
Lender’s commitment to make a Loan pursuant to the Original Credit Agreement.

 

“Original Credit Agreement” has the meaning specified in the Recitals to this
Agreement.

 

“Original Lenders” has the meaning specified in the Recitals to this Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or transfer (other than
an assignment made pursuant to Section 3.06).

 

“Outstanding Amount” means with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

 

16

--------------------------------------------------------------------------------


 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by the Borrower or any of its Subsidiaries.

 

“Person” means any natural person or entity, whether an individual, trustee,
corporation, partnership, limited liability company, joint stock company, trust,
unincorporated organization, union, tribe, business association or firm, joint
venture, Governmental Authority, or otherwise.

 

 “Platform” has the meaning specified in Section 6.02.

 

“Public Lender” means any Lender that may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to any
such Person’s securities.

 

“Rating Agencies” means (a) each of Moody’s and S&P; and (b) if either of
Moody’s or S&P ceases to rate the Borrower’s non-credit-enhanced senior
unsecured long-term debt or fails to make a rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt publicly available for
reasons outside of the Borrower’s control, a “nationally recognized statistical
rating organization” within the meaning of Section 3(a)(62) of the Exchange Act
selected by the Borrower (as certified by a resolution of the Borrower’s Board
of Directors) as a replacement agency for Moody’s or S&P, or both of them, as
the case may be.

 

“Rating Event” means the rating on the Borrower’s non-credit-enhanced senior
unsecured long-term debt is lowered by each of the Rating Agencies and such
non-credit-enhanced senior unsecured long-term debt is rated below Investment
Grade by each the Rating Agencies on any day within the 60-day period (which
60-day period shall be extended so long as the rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies) after the
earlier of (1) the occurrence of a Change of Control and (2) public notice of
the occurrence of a Change of Control or the Borrower’s intention to effect a
Change of Control; provided, however, that a

 

17

--------------------------------------------------------------------------------


 

Rating Event otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred in respect of a particular Change of Control
(and thus shall not be deemed a Rating Event for purposes of Section 8.01(i)) if
the Rating Agencies making the reduction in rating to which this definition
would otherwise apply do not announce or publicly confirm or inform the
Administrative Agent in writing at the Administrative Agent’s or the Borrower’s
request that the reduction was the result, in whole or in part, of any event or
circumstance comprised of or arising as a result of, or in respect of, the
applicable Change of Control (whether or not the applicable Change of Control
has occurred at the time of the Rating Event).

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulation T,” “Regulation U” and “Regulation X” mean, respectively, Regulation
T, Regulation U and Regulation X, in each case as at any time amended, of the
Board of Governors of the Federal Reserve System or any other regulation in
substance substituted therefor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Restatement Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.

 

“Restricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries to the extent that the
fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of the Borrower and its Subsidiaries, determined on a
consolidated basis.

 

“Revaluation Date” means with respect to any Loan, each of the following:  (a)
each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (b) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (c)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans.

 

18

--------------------------------------------------------------------------------


 

“Right of Others” means, as to any property in which a Person has an interest,
any legal or equitable claim or other interest (other than a Lien) in or with
respect to that property held by any other Person, and any option or right held
by any other Person to acquire any such claim or other interest, including a
Lien.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial, Inc. and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

 

“Sanction(s)” means any economic or financial sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Significant Subsidiary” means a Subsidiary of the Borrower with assets in
excess of 3% of Consolidated Total Tangible Assets.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of indebtedness of the Borrower that is
subordinated to the Obligations, on terms that (a) prohibit any payment on that
indebtedness (whether principal, premium, if any, interest, or otherwise) if: 
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default

 

19

--------------------------------------------------------------------------------


 

or an Event of Default; and (b) require that, upon acceleration of that
indebtedness or upon dissolution, liquidation, or reorganization of the
Borrower, the Obligations must be paid in full before any payment (whether of
principal, premium, if any, interest, or otherwise) may be made on that
indebtedness.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Syndication Agent” has the meaning specified in the introductory paragraph.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unrestricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries that is not Restricted
Margin Stock.

 

“United States” and “U.S.” mean the United States of America.

 

“U.S. Borrower” means any Borrower that is a U.S. Person.

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

20

--------------------------------------------------------------------------------


 

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

 

“Voting Stock” means, with respect to any specified “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) as of any date, the capital stock
of such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including this Agreement and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person shall be construed to include such Person’s successors and permitted
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03        Accounting Terms.

 

(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this

 

21

--------------------------------------------------------------------------------


 

Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Debt of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)           Changes in GAAP.  If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05        Exchange Rates; Currency Equivalents.

 

(a)           The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and Outstanding Amounts denominated in Alternative Currencies.  Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur.  Except for purposes of financial
statements delivered by the Borrower hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

 

(b)           Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, an amount,
such as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative

 

22

--------------------------------------------------------------------------------


 

Currency Equivalent of such Dollar amount (rounded up or down to the nearest
unit of such Alternative Currency, with a rounding up if there is no nearest
unit), as determined by the Administrative Agent.

 

1.06        Additional Alternative Currencies.

 

(a)           (a)  The Borrower may from time to time request that Eurocurrency
Rate Loans be made in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders.

 

(b)           Any such request shall be made to the Administrative Agent not
later than noon, ten Business Days prior to the date of the desired Borrowing
(or such other time or date as may be agreed by the Administrative Agent in its
sole discretion).  In the case of any such request pertaining to Eurocurrency
Rate Loans, the Administrative Agent shall promptly notify each Lender thereof. 
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) shall notify the Administrative Agent, not later than 11:00 a.m., five
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans in such requested currency.

 

(c)           Any failure by a Lender to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender to permit Eurocurrency Rate Loans to be made in such requested
currency.  If the Administrative Agent and all the Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Borrowings
of Eurocurrency Rate Loans. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Borrower.

 

1.07        Change of Currency.

 

(a)           (a)  Each obligation of the Borrower to make a payment denominated
in the national currency unit of any member state of the European Union that
adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption.  If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

(b)           Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to

 

23

--------------------------------------------------------------------------------


 

reflect the adoption of the Euro by any member state of the European Union and
any relevant market conventions or practices relating to the Euro.

 

(c)           Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.09        Amendment and Restatement.  On the Restatement Date and immediately
prior to the effectiveness of this Agreement, no Loans are outstanding pursuant
to the Original Credit Agreement.  On the Restatement Date, the Original
Commitments shall be amended and restated in their entirety as Commitments
hereunder. The parties acknowledge and agree that this Agreement and the other
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the obligations under the Original Credit Agreement and that all
such obligations are in all respects continued and outstanding as Obligations
under this Agreement except to the extent such Obligations are modified from and
after the Restatement Date as provided in this Agreement and the other Loan
Documents.

 

ARTICLE II.       THE COMMITMENTS AND BORROWINGS

 

2.01        Loans.  Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Loan”) to the Borrower
in Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Commitment.  Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01.  Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice. 
Each such Loan Notice must be received by the Administrative Agent not later
than noon (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base

 

24

--------------------------------------------------------------------------------


 

Rate Loans; provided, however, that if the Borrower wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period,” the
applicable notice must be received by the Administrative Agent not later than
noon (i) four Business Days prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) five Business Days (or six Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  Not later than noon (i) three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) four Business Days (or five Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Alternative Currencies, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof.  Each Loan Notice
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Loans to be borrowed.  If the Borrower fails to specify a Type of Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

 

(b)           Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender in writing of the amount (and currency) of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender in writing of the details of any automatic conversion
to Base Rate Loans or continuation of Loans denominated in a currency other than
Dollars, in each case as described in the preceding subsection.  In the case of
a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars (or in the case of Base Rate

 

25

--------------------------------------------------------------------------------


 

Loans, 2:00 p.m.), and not later than 1:00 p.m. in the place of payment
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)           Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)           After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than eight Interest Periods in effect with respect to
Loans.

 

2.03        Prepayments.

 

(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Loans in whole or in part without
premium or penalty; provided that (i) such notice must be in a form acceptable
to the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be reasonably approved by the
Administrative Agent), and received by the Administrative Agent not later than
noon (A) three Business Days prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Dollars, (B) four Business Days (or five, in the case
of prepayment of Loans denominated in Special Notice Currencies) prior to any
date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) one Business Day prior to any date of prepayment of Base
Rate Loans; and (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$1,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof or, in each

 

26

--------------------------------------------------------------------------------


 

case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurocurrency Rate Loans are to be prepaid, the
Interest Period(s) of such Loans.  The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment.  If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that if such prepayment is to be made from the proceeds of another
transaction that will result in the refinancing of all of the obligations and
the termination of this Agreement, then such prepayment may be conditioned upon
the closing of such refinancing transaction.  Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05.  Subject
to Section 2.14, each such prepayment shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(b)           If the Administrative Agent notifies the Borrower at any time that
the Total Outstandings at such time exceed an amount equal to 105% of the
Aggregate Commitments then in effect, then, within two Business Days after
receipt of such notice, the Borrower shall prepay Loans in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Aggregate Commitments then in effect.

 

2.04        Termination or Reduction of Commitments.

 

(a)           The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than noon three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments.  The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments.  Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage.  All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. A notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

(b)           The Borrower shall have the right, at any time, upon at least
three Business Days’ notice to a Defaulting Lender (with a copy to the
Administrative Agent), to terminate in whole such Defaulting Lender’s Commitment
under this Section 2.04(b). The Borrower will pay an amount equal to 100% of the
outstanding principal of such Defaulting Lender’s Loans, accrued interest
thereon, accrued fees and all other amounts payable to such Defaulting Lender
hereunder and under the other Loan Documents and upon such payments, the
obligations of such Defaulting Lender hereunder shall, by the provisions hereof,
be released and discharged;

 

27

--------------------------------------------------------------------------------


 

provided, however, that (i) such Defaulting Lender’s rights under Section 3.04
shall survive such release and discharge as to matters occurring prior to such
date and (ii) no claim that the Borrower may have against such Defaulting Lender
arising out of such Defaulting Lender’s default hereunder shall be released or
impaired in any way.  The aggregate amount of the Commitments of the Lenders
once reduced pursuant to this Section 2.04(b) may not be reinstated.

 

2.05        Repayment of Loans.  The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Loans outstanding on such date. 
All Loans must be repaid in the same currency in which made.

 

2.06        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; and (ii) each Base Rate
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate.

 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Upon the request of the Required Lenders, while any Event of
Default exists (other than as set forth in clauses (b)(i) and (b)(ii) above),
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

28

--------------------------------------------------------------------------------


 

2.07        Fees.

 

(a)           Facility Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage, a
facility fee in Dollars equal to the Applicable Rate times the actual daily
amount of the Aggregate Commitments (or, if the Aggregate Commitments have
terminated, on the Outstanding Amount of all Loans), regardless of usage,
subject to adjustment as provided in Section 2.14.  The facility fee shall
accrue at all times during the Availability Period (and thereafter so long as
any Loans remain outstanding), including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the first Business Day of each January, April, July and October,
commencing with the first such date to occur after the Restatement Date, and on
the last day of the Availability Period (and, if applicable, thereafter on
demand).  The facility fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.  The Borrower shall pay to each Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letters.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

 

2.08        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including when the Base Rate
Loan is determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year), or,  in the case of interest in respect of Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice.  Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.09        Evidence of Debt.

 

The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in

 

29

--------------------------------------------------------------------------------


 

addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General.  All payments to be made by the Borrower shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein
and except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. on the date specified herein. 
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States.  If, for any reason, the Borrower is prohibited by
any Law from making any required payment hereunder in an Alternative Currency,
the Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

(b)           (i)  Funding by Lenders; Presumption by Administrative Agent.  All
payments to be made by a Lender to the Administrative Agent shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurocurrency
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest

 

30

--------------------------------------------------------------------------------


 

thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint.  The failure of any Lender to make any Loan or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 10.04(c).

 

(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

31

--------------------------------------------------------------------------------


 

2.11        Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans, other than an assignment to the Borrower or
any Affiliate thereof (as to which the provisions of this Section shall apply)

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.12        Extension of Maturity Date.

 

The Borrower may, upon not less than 30 days’ (but not more than 45 days’)
notice prior to each anniversary of the Restatement Date from and after the
second anniversary of the Restatement Date (each such anniversary, “Current
Anniversary Date”) to the Administrative Agent (which shall notify each Lender
of receipt of such request), propose to extend the Maturity Date for an
additional one-year period measured from the Maturity Date then in effect.  Each
Lender shall endeavor to respond to such request, whether affirmatively or
negatively (such determination to be in the sole discretion of such Lender), by
notice to the Administrative Agent in writing not less than 20 days (but not
more than 30 days) prior to the Current Anniversary Date.  The Administrative
Agent shall, upon not less than 15 days’ notice prior to the Current Anniversary
Date, notify the Borrower in writing of the Lenders’ decisions.  No Maturity
Date of any Lender shall be extended unless (i) by the date 20 days prior to the
Maturity Date then in effect Banks having at least 50% in aggregate amount of
the Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments and (ii) the Administrative Agent shall
have received a certificate signed by a Designated Officer dated as of such
extension date in form and substance satisfactory to the Administrative Agent
stating that

 

32

--------------------------------------------------------------------------------


 

the representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.12, the representations and warranties contained in Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b) of Section 6.01 and the representations and warranties
contained in Section 5.06 shall be deemed to refer to the most recent financial
statements furnished pursuant to subsection (b) of Section 6.01, and that no
Default has occurred and is continuing.  Any Lender which does not give such
notice to the Administrative Agent by the date 20 days prior to the Maturity
Date then in effect shall be deemed to have elected not to extend as requested,
and the Commitment of each non-extending Lender shall terminate on its Maturity
Date determined without giving effect to such requested extension.  If any
Lender does not consent to a request for an extension of the Maturity Date, or
is deemed not to have consented to the requested extension (each, a “Declining
Lender”), and the Maturity Date has been extended for the other Lender(s) (the
“Extending Lenders”), the Borrower may, prior to the end of the Current
Anniversary Date, replace such Declining Lender in accordance with Section 10.13
with one or more Eligible Assignees or increase the Commitment of an Extending
Lender, in an amount equal to the amount of the Commitments of the Declining
Lenders, provided that, as provided in Section 2.13, the Extending Lenders shall
have the right to increase their Commitments ratably up to the amount of the
Declining Lenders’ Commitments before the Borrower will be permitted to
substitute any other financial institution for the Declining Lenders.

 

2.13        Increase in Commitments.

 

(a)           On a single occasion during each year subsequent to the
Restatement Date, the Borrower may, upon at least thirty (30) days’ notice to
the Administrative Agent (which shall promptly provide a copy of such notice to
the Lenders), propose to increase the amount of the Commitments in an aggregate
minimum amount of $25,000,000 and an aggregate maximum amount for all increases
pursuant to this Section 2.13 not to exceed $325,000,000 (the amount of any such
increase, the “Increased Commitments”) provided that the Administrative Agent
shall have received a certificate signed by a Designated Officer dated as of the
date of such increase in form and substance satisfactory to the Administrative
Agent stating that the representations and warranties contained in Article V are
true and correct in all material respects on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b) of Section 6.01 and the representations and warranties contained in
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to subsection (b) of Section 6.01 and that no Default has
occurred and is continuing.

 

(b)           The Borrower may offer the Increased Commitments to: (i) any
Lender party to this Agreement; provided, that any Lender offered an Increased
Commitment shall have no obligation to accept such Increased Commitment; or
(ii) any other Eligible Assignee acceptable to the Administrative Agent and
which agrees to become a party to this Agreement (an “Additional Lender”);
provided that the Commitment of each such Lender or Additional Lender

 

33

--------------------------------------------------------------------------------


 

equals or exceeds $10,000,000.  The sum of (1) the aggregate amount of
Commitment increases of any existing Lenders pursuant to this
subsection (b) plus (2) the aggregate amount of any Commitments of Additional
Lenders shall not in the aggregate exceed the total amount of the Increased
Commitments.

 

(c)           An increase in the aggregate amount of the Commitments pursuant to
this Section 2.13 shall become effective upon the receipt by the Administrative
Agent of an agreement in form and substance satisfactory to the Administrative
Agent signed by the Borrower, by each Additional Lender and by each other Lender
whose Commitment is to be increased, setting forth the new Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all the terms and provisions hereof,
together with such evidence of appropriate corporate authorization on the part
of the Borrower with respect to the Increased Commitments and such opinions of
counsel for the Borrower with respect to the Increased Commitments as the
Administrative Agent may reasonably request.

 

2.14        Defaulting Lenders.

 

(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.

 

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the other Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or

 

34

--------------------------------------------------------------------------------


 

waived, such payment shall be applied solely to pay the Loans of all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of such Defaulting Lender until such time as all Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.14(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 

(iii)          Certain Fees.  Each Defaulting Lender shall be entitled to
receive fees payable under Section 2.07(a) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to the sum of the
outstanding principal amount of the Loans funded by it.

 

(b)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in their sole discretion in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held on a pro rata basis by the Lenders in accordance with
their Applicable Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

ARTICLE III.     TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  Any and all payments by or on account of any obligation of
the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If, taking
into account the information and documentation delivered pursuant to subsection
(c) below, any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Laws and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

35

--------------------------------------------------------------------------------


 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

(c)           Tax Indemnifications.  (i) The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)           Each Lender shall, and does hereby, severally indemnify the
Borrower and the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, against (x) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

 

36

--------------------------------------------------------------------------------


 

withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party, (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or W-8BEN-E (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Loan Document, IRS Form W-8BEN or W-8BEN-E (or any successor form)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(II)          executed originals of IRS Form W-8ECI (or any successor form);

 

(III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section

 

37

--------------------------------------------------------------------------------


 

881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E (or any successor form); or

 

(IV)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or any successor form), accompanied by
IRS Form W-8ECI (or any successor form), IRS Form W-8BEN or W-8BEN-E (or any
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or any successor form), and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it

 

38

--------------------------------------------------------------------------------


 

shall update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If the Administrative Agent or any Lender determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Borrower pursuant to this subsection (f) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.   This subsection
(f) shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

(g)           Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

(h)           Defined Terms.  For purposes of this Section 3.01, the term
“applicable Law” includes FATCA.

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of

 

39

--------------------------------------------------------------------------------


 

such Lender making or maintaining the Base Rate Loans the interest rate on which
is determined by reference to the Eurocurrency Rate component of the Base Rate,
the interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all Eurocurrency Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If in connection with any request for
a Eurocurrency Rate Loan or a conversion to or continuation thereof (a) (i) the
Administrative Agent reasonably determines that deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (whether
denominated in Dollars or an Alternative Currency) or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause
(a) above, “Impacted Loans”), or (b) the Administrative Agent or the Required
Lenders reasonably determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

40

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that the Administrative Agent or
Required Lenders shall make any determination of the type described in the
foregoing paragraph, they shall do so in a manner consistent with the
then-prevailing market practice and in a manner consistent with such
Administrative Agent or Lender’s determinations with respect to loans to other
similarly situated borrowers to whom it has extended credit.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, the Borrower
and the affected Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, or (3) any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);

 

(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes or (B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
of which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered; provided that such costs
are not being imposed on the Borrower disproportionately in comparison with the
general treatment of other similarly situated borrowers to which such Lender has
extended credit.

 

41

--------------------------------------------------------------------------------


 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurocurrency Rate Loans.  The Borrower shall pay to
each Lender, (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits (currently known as “Eurocurrency liabilities”), additional
interest on the unpaid principal amount of each Eurocurrency Rate Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which such interest or cost is payable on or with
respect to such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

 

42

--------------------------------------------------------------------------------


 

3.05        Compensation for Losses.  Upon written demand of any Lender (with a
copy to the Administrative Agent) from time to time, which written demand shall
set forth in reasonable detail the amount or amounts as necessary to compensate
such Lender as specified in this Section 3.05 and be delivered to the Borrower
and shall be conclusive and binding absent manifest error, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
documented loss, cost or expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

(c)           any failure by the Borrower to make payment of any Loan (or
interest due thereon) denominated in an Alternative Currency on its scheduled
due date or any payment thereof in a different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office.  Each Lender may make
any Loan to the Borrower through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Borrower to repay the Loan
in accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case,

 

43

--------------------------------------------------------------------------------


 

would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV.      CONDITIONS PRECEDENT

 

4.01        Conditions to Restatement.  The effectiveness of this Agreement is
subject to satisfaction or waiver of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Designated Officer of the
Borrower, each dated the Restatement Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:

 

(i)            executed counterparts of this Agreement;

 

(ii)           a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Restatement Date;

 

(iii)          a certificate of the Secretary or an Assistant Secretary of the
Borrower certifying as to the names, offices and true signatures of the
Designated Officers of the Borrower authorized to execute and deliver this
Agreement and the other Loan Documents;

 

(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, a
certificate of good standing with respect to the Borrower in its jurisdiction of
incorporation and a certificate of good standing showing that the Borrower is in
good standing as a foreign corporation in California;

 

(v)           a favorable opinion of internal counsel to the Borrower, addressed
to the Administrative Agent and each Lender, as to the matters concerning the
Borrower and the Loan Documents as the Administrative Agent may reasonably
request; and

 

44

--------------------------------------------------------------------------------


 

(vi)          a certificate signed by a Designated Officer of the Borrower
(A) setting forth resolutions adopted by the Borrower’s board of directors
authorizing the execution, delivery and performance of the Loan Documents by the
Borrower, (B) certifying that the representations and warranties contained in
Article V are true and correct in all material respects on and as of the
Restatement Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, (C) no Default has
occurred and is continuing and (D) the Borrower shall be in compliance with all
the terms and provisions of the Loan Documents.

 

(b)           Any fees required to be paid on or before the Restatement Date
shall have been paid.

 

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all reasonable and documented fees, charges and disbursements of a single
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced at least one Business Day prior
to the Restatement Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)           The Restatement Date shall have occurred on or before October 20,
2014.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

 

4.02        Conditions to all Borrowings.  The obligation of each Lender to
honor any Loan Notice (other than a Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans) is
subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V (other than in Sections 5.06 and 5.09) or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, shall be true and correct in all material respects on and
as of the date of such Borrowing, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Section 5.05 shall be deemed to refer to the most recent financial
statements furnished pursuant to subsections (a) and (b) of Section 6.01.

 

45

--------------------------------------------------------------------------------


 

(b)           No Default shall exist, or would result from such proposed
Borrowing or from the application of the proceeds thereof.

 

(c)           The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

(d)           In the case of a Borrowing to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent or
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Alternative Currency.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V.       REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence and Qualification; Power; Compliance with Law.

 

(a)           The Borrower is a corporation duly formed, validly existing and in
good standing under the laws of Delaware.  The Borrower is duly qualified or
registered to transact business in California and each other jurisdiction in
which the conduct of its business or the ownership of its properties make such
qualification or registration necessary, except where the failure so to qualify
or register would have a Material Adverse Effect.  The Borrower has all
requisite corporate power and authority to conduct its business, to own and
lease its properties and to execute, deliver and perform all of its obligations
under the Loan Documents.

 

(b)           All outstanding shares of capital stock of the Borrower are duly
authorized, validly issued, fully paid, nonassessable, and issued in compliance
with all applicable state and federal securities and other laws.

 

(c)           The Borrower is in compliance with all Laws and other legal
requirements applicable to its business, has obtained all authorizations,
consents, approvals, orders, licenses and permits from, and has accomplished all
filings, registrations and qualifications with, or obtained exemptions from any
of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions would not have a Material Adverse Effect.

 

5.02        Authority; Compliance with Other Instruments and Government
Regulations.  The execution, delivery, and performance by the Borrower of the
Loan Documents have been duly authorized by all necessary action and do not and
will not (a) require any consent or approval not heretofore obtained of any
stockholder, security holder or creditor; (b) violate or conflict with any
provision of the Borrower’s Organization Documents; (c) result in or require

 

46

--------------------------------------------------------------------------------


 

the creation or imposition of any Lien or Right of Others upon or with respect
to any property now owned or leased or hereafter acquired by the Borrower;
(d) violate any provision of any Laws (including without limitation Regulation U
of the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to the Borrower; or (e) result in a breach of or constitute a
default under, or cause or permit the acceleration of any obligation owed under,
any indenture or loan or credit agreement or any other material agreement,
lease, or instrument to which the Borrower is a party or by which the Borrower
or any of its property, is bound or affected; and the Borrower is not in default
under any Laws, order, writ, judgment, injunction, decree, determination, award,
indenture, agreement, lease, or instrument described in Section 5.02(e) in any
respect that would have a Material Adverse Effect.

 

5.03        No Governmental Approvals Required.  No authorization, consent,
approval, order, license or permit from, or filing, registration, or
qualification with, notice to or exemption from any of the foregoing from any
Governmental Authority or any other Person is or will be necessary or required
in connection with the execution, delivery, and performance by, or enforcement
against, the Borrower of the Loan Documents.

 

5.04        Subsidiaries.

 

(a)           Schedule 5.04 hereto correctly sets forth as of June 30, 2014 the
names, forms of legal entity and jurisdictions of formation of all Subsidiaries
of the Borrower and states whether each is or is not a Consolidated Subsidiary. 
Except for shares of capital stock or partnership interests in a Subsidiary
required by applicable Laws to be held by a director or comparable official of
that Subsidiary and unless otherwise indicated in Schedule 5.04 or where the
failure to own all of the shares of capital stock or partnership interests in
such Subsidiary would have a Material Adverse Effect, all of the outstanding
shares of capital stock or partnership interests of each Subsidiary are owned
beneficially by the Borrower, and, to the best knowledge of the Borrower, all
securities and interests so owned are duly authorized, validly issued, fully
paid, non-assessable, and issued in compliance with all applicable state and
federal securities and other laws, and are free and clear of all Liens and
Rights of Others.

 

(b)           Each Subsidiary is a corporation or other legal entity duly
formed, validly existing, and in good standing under the laws of its
jurisdiction of formation, is duly qualified to do business and is in good
standing in each jurisdiction in which the conduct of its business or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so duly qualified and in good standing would have
a Material Adverse Effect, and has all requisite legal power and authority to
conduct its business and to own and lease its properties.

 

(c)           Each Subsidiary is in compliance with all Laws and other
requirements applicable to its business and has obtained all authorizations,
consents, approvals, orders, licenses, and permits from, and has accomplished
all filings, registrations, and qualifications with, or obtained exemptions from
any of the foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure to be in such compliance,
obtain such authorizations, consents, approvals, orders, licenses, and permits,
accomplish such filings,

 

47

--------------------------------------------------------------------------------


 

registrations, and qualifications, or obtain such exemptions, would have a
Material Adverse Effect.

 

5.05        Financial Statements.  The Borrower has furnished to each Lender the
following financial statements:  (i) the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at December 28, 2013, and the
related consolidated statements of income, Shareholders’ Equity and changes in
financial position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at June 28,
2014, and the related consolidated statements of income, Shareholder’s Equity
and changes in financial position for the three months then ended.  The
foregoing financial statements (i) are in accordance with the books and records
of the Borrower and its Consolidated Subsidiaries, (ii) were prepared in
accordance with GAAP applied consistently throughout the periods covered thereby
and (iii) fairly present the consolidated financial condition and results of
operations of the Borrower and the Consolidated Subsidiaries as at the dates and
for the periods covered thereby.

 

5.06        No Material Adverse Change or Other Liabilities.  Since December 28,
2013, there has been no event or circumstance that has had a Material Adverse
Effect.  The Borrower and the Consolidated Subsidiaries do not have any material
liability or material contingent liability required to be reflected or disclosed
in the financial statements or notes thereto described in Section 5.05 which is
not so reflected or disclosed.

 

5.07        Title to Assets.  The Borrower has good and valid title to all of
the assets reflected in the financial statements described in Section 5.05
(except for assets that are sold in transactions that are not prohibited by the
terms of this Agreement) free and clear of all Liens and Rights of Others other
than (a) those reflected or disclosed in such financial statements or notes
thereto, (b) immaterial Liens or Rights of Others not required under GAAP to be
so reflected or disclosed, and (c) Liens or Rights of Others permitted pursuant
to Section 7.02.

 

5.08        Regulated Industries.  Neither the Borrower, any Person
“controlling” (as such term is defined in the definition of “Affiliate”) the
Borrower, nor any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.09        Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the best of the Borrower’s knowledge, threatened
against or affecting the Borrower or any of its Subsidiaries or any property of
any of them in any court of law or before any Governmental Authority which,
(a) purport to affect or pertain to this Agreement or any other Loan Document or
any of the transactions contemplated hereby, or (b) if determined adversely to
any of them, would have a Material Adverse Effect, except, with respect to the
foregoing subsection (b), as referred to in the Borrower’s news releases and
filings with the SEC made or filed on or prior to the Restatement Date.

 

5.10        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, the legal, valid, and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency,

 

48

--------------------------------------------------------------------------------


 

reorganization, arrangement, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by equitable principles relating to the
granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.11        No Default.  No Default exists or has resulted from the incurring of
any Obligations by the Borrower.  As of the Restatement Date, neither the
Borrower nor any Subsidiary is in default under or with respect to any material
Contractual Obligation in any respect which, individually or together with all
such defaults, has had a Material Adverse Effect.

 

5.12        ERISA.  (a) The actuarial present value of all vested accrued
benefits under all Pension Plans does not exceed the current fair market value
of the assets determined on an ongoing basis of the Pension Plans by an amount
which would materially affect the financial condition or the Borrower’s
abilities to pay or perform its obligations under the Loan Documents; (b) no
Pension Plan or trust created thereunder has failed to satisfy the minimum
funding standards under Section 412 of the Code and Section 302 of ERISA, in
each case, whether or not waived, since the effective date of ERISA; and
(c) based on information received from the respective administrators of
“multiemployer plans” (as defined in ERISA) to which the Borrower or any
Subsidiary contributes, the aggregate present value of the unfunded vested
benefits allocable to the Borrower or such Subsidiaries under all such
multiemployer plans is not an amount which would materially affect the financial
condition or the Borrower’s abilities to pay or perform its obligations under
the Loan Documents.

 

5.13        Regulation U.  Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for purpose of purchasing or carrying any Margin Stock within
the meanings of Regulation U of the Board of Governors of the Federal Reserve
System.  No part of any Borrowing will be used to buy or carry any Margin Stock,
or to extend credit to others for that purpose, or for any purpose, if to do so
would violate the provisions of Regulation U.

 

5.14        Tax Liability.  The Borrower and its Subsidiaries have filed or
caused to be filed all income tax returns which are required to have been filed
by them, and have paid, or made provision for the payment of, all Taxes which
have become due pursuant to said returns or pursuant to any assessment received
by the Borrower or any Subsidiary, except (a) such Taxes, if any, as are being
contested in good faith and as to which adequate reserves have been established
in accordance with GAAP or (b) where the failure to so file or pay would not
have a Material Adverse Effect.

 

5.15        Copyrights, Patents, Trademarks and Licenses, etc.  The Borrower or
its Subsidiaries own or are licensed or otherwise have the right to use all of
the patents, patent rights trademarks, service marks, trade names, copyrights,
contractual franchises, licenses, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, where the
failure to have such rights would have a Material Adverse Effect.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, where such infringement would create a
Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

5.16        Environmental Matters.  The Borrower conducts in the ordinary course
of business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Borrower has reasonably concluded that such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.

 

5.17        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or such Subsidiary operates.

 

5.18        Disclosure.  No written statement made by the Borrower to the
Lenders in connection with the Loan Documents or any Loan contains or will
contain any untrue statement of a material fact or omits or will omit a material
fact necessary to make the statements contained or made therein not misleading. 
There is no fact which the Borrower has not disclosed to the Lenders in writing
which materially and adversely affects nor, so far as the Borrower can now
foresee, is reasonably likely to prove to affect materially and adversely the
business, operations, properties, prospects, profits or condition (financial or
otherwise) of the Borrower and its Subsidiaries, taken as a whole, or the
ability of the Borrower to perform the Obligations.

 

5.19        OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower, any director, officer or employee of the Borrower
or any of its Subsidiaries, is an individual or entity currently the subject of
any Sanctions, nor is the Borrower or any Subsidiary located, organized or
resident in a Designated Jurisdiction.

 

5.20        Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.

 

ARTICLE VI.      AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall, and shall cause each of its
Subsidiaries to, unless the Required Lenders otherwise consent in writing:

 

6.01        Financial and Business Information.  The Borrower shall deliver to
the Lenders at its own expense:

 

(a)           As soon as reasonably possible, and in any event within 60 days
after the close of each of the first three fiscal quarters of each fiscal year
of the Borrower, (i) the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter, setting forth in
comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year, if available, and (ii) the consolidated statements of
profit and loss and changes in financial position of the Borrower and its
Consolidated Subsidiaries for such quarter and for the portion of the fiscal
year ended with such quarter, setting forth in comparative form the
corresponding periods of the preceding fiscal year, all in reasonable detail,
prepared in

 

50

--------------------------------------------------------------------------------


 

accordance with GAAP and certified by the principal financial officer of the
Borrower, subject to normal year-end audit adjustments;

 

(b)           As soon as reasonably possible, and in any event within 120 days
after the close of each fiscal year of the Borrower, (i) the consolidated
balance sheets of the Borrower and its Consolidated Subsidiaries as at the end
of such fiscal year, setting forth in comparative form the corresponding figures
at the end of the preceding fiscal year and (ii) the consolidated statements of
profit and loss and changes in financial position of the Borrower and its
Consolidated Subsidiaries for such fiscal year, setting forth in comparative
form the corresponding figures for the previous fiscal year.  Such consolidated
balance sheet and statements shall be prepared in reasonable detail, in
accordance with GAAP, and shall be accompanied by a report and opinion of
PricewaterhouseCoopers or other independent public accountants selected by the
Borrower and reasonably satisfactory to the Required Lenders, which report and
opinion shall be prepared in accordance with GAAP and shall be subject only to
such qualifications and exceptions as are acceptable to the Required Lenders.

 

6.02        Certificates; Other Information.  The Borrower shall deliver or make
available to the Administrative Agent and the Lenders at its own expense:

 

(a)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a Compliance Certificate executed by a
Designated Officer;

 

(b)           promptly after request by the Administrative Agent or any Lender,
copies of any material report filed by the Borrower or any of its Subsidiaries
with any Governmental Authority unless such delivery or making such report
available would violate applicable Laws; and

 

(c)           promptly after the same are available, at the Administrative
Agent’s or any Lender’s request, copies of each annual report, proxy or
financial statement or other material report or communication sent to all
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower files or is
required to file with the SEC or any similar or corresponding Governmental
Authority or with any securities exchange.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative

 

51

--------------------------------------------------------------------------------


 

Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on DebtDomain, IntraLinks,
Syndtrak, ClearPar or another similar electronic system (the “Platform”) and
(b) no Lender shall be a Public Lender.

 

6.03        Notices.  The Borrower shall promptly notify the Administrative
Agent and each Lender:

 

(a)           promptly upon becoming aware of the occurrence of any
(i) “reportable event” (as such term is defined in Section 4043 of ERISA) or
(ii) “prohibited transaction” (as such term is defined in Section 406  of ERISA)
with respect to which the Borrower may be liable for excise tax under
Section 4975 of the Code in connection with any Pension Plan or any trust
created thereunder, in either case which may result in a Material Adverse
Effect, a written notice specifying the nature thereof, what action the Borrower
and/or any of its Subsidiaries is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto; it being understood that for purposes of this provision,
“aware” means that such event or transaction must be actually known to the chief
financial officer or the treasurer of the Borrower;

 

(b)           promptly upon, and in any event within five Business Days after,
becoming aware of the existence of any condition or event which constitutes a
Default or an Event of Default, a written notice specifying the nature and
period of existence thereof and what action the Borrower is taking or proposes
to take with respect thereto; it being understood that for purposes of this
provision, “aware” means that such condition or event must be actually known to
the chief financial officer or the treasurer of the Borrower;

 

(c)           promptly upon becoming aware that the holder of any evidence of
indebtedness or other security of the Borrower or any of its Subsidiaries that
is material to the Borrower and its consolidated Subsidiaries, considered as a
whole, has given notice or taken any other action with respect to a claimed
default or event of default, a written notice specifying the notice given or
action taken by such holder and the nature of the claimed default or event of
default and what action the Borrower or its Subsidiary is taking or proposes to
take with respect thereto; it being understood that for purposes of this
provision, “aware” means that such notice or action must be actually known to
the chief financial officer or the treasurer of the Borrower;

 

(d)           of any change in accounting policies or financial reporting
practices by the Borrower or any of its consolidated Subsidiaries that is
material to the Borrower and its consolidated Subsidiaries considered as a
whole; and

 

52

--------------------------------------------------------------------------------


 

(e)           such other data and information as from time to time may be
reasonably requested by any Lender.

 

6.04        Payment of Taxes and Other Potential Liens.  Pay and discharge
promptly, all Taxes (including any withholding Taxes required by law to be paid
by the Borrower), assessments, and governmental charges or levies imposed upon
it, upon its property or any part thereof, upon its income or profits or any
part thereof, in each case that, individually or in the aggregate, are material
to the Borrower and its Subsidiaries, considered as a whole, or upon any right
or interest of the Lenders under any Loan Document; except that the Borrower and
its Subsidiaries shall not be required to pay or cause to be paid (a) any income
or gross receipts Tax generally applicable to banks or (b) any Tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of the Borrower is in danger of being lost or
forfeited.

 

6.05        Preservation of Existence.  Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Authority
that are necessary for the transaction of their respective businesses, and
qualify and remain qualified to transact business in each jurisdiction in which
such qualification is necessary in view of their respective business or the
ownership or leasing of their respective properties, except that the failure to
preserve and maintain any particular license, right, franchise, privilege,
authorization, consent, approval, order, permit, exemption, or registration, or
to qualify or remain qualified in any jurisdiction, that would not have a
Material Adverse Effect will not constitute a violation of this covenant, and
except that nothing in this Section 6.05 shall prevent the termination of the
business or existence (corporate or otherwise) of any Subsidiary of the Borrower
which in the reasonable judgment of the Board of Directors of the Borrower is no
longer necessary or desirable.

 

6.06        Maintenance of Properties.  Maintain, preserve, and protect all of
their respective properties and equipment in good order and condition, subject
to wear and tear in the ordinary course of business and, in the case of
unimproved properties, damage caused by the natural elements, and not permit any
waste of their respective properties, except where a failure to maintain,
preserve, and protect a particular item of property or equipment could not
reasonably be expected to result in a Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain insurance with financially sound
and reputable insurance companies in such amounts and against such risks as is
usually carried by responsible companies engaged in similar businesses and
owning similar assets in the general areas in which the Borrower and its
Subsidiaries operate except to the extent that the Borrower or a Subsidiary is,
in the reasonable opinion of a Designated Officer, adequately self-insured in a
manner comparable to responsible companies engaged in similar businesses and
owning similar assets in the general areas in which the Borrower and its
Subsidiaries operate.

 

6.08        Compliance with Laws.  Comply with the requirements of all
applicable Laws and orders, writs, injunctions and decrees of any Governmental
Authority, noncompliance with which would result in a Material Adverse Effect,
except that the Borrower and its Subsidiaries

 

53

--------------------------------------------------------------------------------


 

need not comply with a requirement then being contested by any of them in good
faith by appropriate proceedings so long as no interest of the Lenders would be
materially impaired thereby.

 

6.09        Inspection Rights.  At any time during regular business hours and as
often as reasonably requested, permit any Lender or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of the
Borrower and its Subsidiaries and to discuss the affairs, finances, and accounts
of the Borrower and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Lender true copies of
all material financial information formally made available to the senior
management of the Borrower and reasonably identifiable by the Borrower.  Nothing
herein shall obligate the Borrower to disclose any information to the Lenders
respecting trade secrets or similar proprietary information constituting
products or processes relating to the business of the Borrower or its
Subsidiaries or in violation of applicable Laws.

 

6.10        Keeping of Records and Books of Account.  Keep adequate records and
books of account reflecting financial transactions in conformity with GAAP and
all applicable requirements of any Governmental Authority having jurisdiction
over the Borrower or any of its Subsidiaries, except where the failure to comply
with GAAP or such applicable requirements would not make the records and books
of accounts of the Borrower and its Subsidiaries, taken as a whole, materially
misleading.

 

6.11        ERISA Compliance.  Comply with the minimum funding requirements of
ERISA with respect to all Pension Plans, except where a failure to comply with
such minimum funding requirements could not reasonably be expected to result in
a Material Adverse Effect.

 

6.12        Environmental Laws.  Conduct its operations and keep and maintain
its property in compliance with all Environmental Laws where failure to do so
would have a Material Adverse Effect.

 

6.13        Use of Proceeds.  Use the proceeds of the Loans for working capital
and other general corporate purposes not in contravention of any Law or of any
Loan Document, including acquiring other Persons so long as the acquisition is
approved by the board of directors, requisite general partners, requisite
managers or other governing board or body of the Person being acquired.

 

6.14        Anti-Corruption Laws.  Conduct its business in material compliance
with applicable anti-corruption laws and maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

ARTICLE VII.    NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

54

--------------------------------------------------------------------------------


 

7.01        Type of Business.  Make any substantial change in the character of
the business as of the date hereof of the Borrower and its Subsidiaries, taken
as a whole.

 

7.02        Liens.  Create, incur, assume or permit to exist any Lien upon any
of its property or assets (other than Unrestricted Margin Stock) now owned or
hereafter acquired if the aggregate obligations secured by all such Liens
exceeds, or would exceed (giving effect to any proposed new Lien), an amount
equal to 10% of Consolidated Net Worth, except, in both cases:

 

(a)           Liens for Taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;

 

(b)           Liens arising in connection with workers’ compensation,
unemployment insurance or social security obligations;

 

(c)           mechanics’, workmen’s, materialmen’s, landlords’, carriers’,
repairmen’s or other like Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)           minor Liens which do not in the aggregate materially detract from
the value of its property or assets or materially impair their use in the
operation of the business of the Borrower or the Subsidiary owning same;

 

(e)           Liens in existence on property at the time of its acquisition by
the Borrower or its Subsidiary;

 

(f)            Liens under the Loan Documents; and

 

(g)           purchase money Liens in connection with nonrecourse tax sale and
leaseback transactions.

 

7.03        Investments.  Make or permit to exist any Investment in any Person,
except:

 

(a)           credit extended in connection with the sale of goods or rendering
of services in the ordinary course of business;

 

(b)           Investments in a Consolidated Subsidiary;

 

(c)           Acquisitions;

 

(d)           Investments consisting of Cash Equivalents;

 

(e)           Investments that individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect; and

 

(f)            Investments in corporations, joint ventures, partnerships,
limited liability companies and other Persons not majority owned by the Borrower
and its Subsidiaries not exceeding 12.5% of Consolidated Net Worth in the
aggregate.

 

55

--------------------------------------------------------------------------------


 

7.04        Contingent Obligations.  Incur or permit to exist any Contingent
Obligation if the aggregate of all Contingent Obligations exceeds, or would
exceed (giving effect to any proposed new Contingent Obligation) an amount equal
to 5% of Consolidated Net Worth, except the endorsement of negotiable
instruments in the ordinary course of collection.

 

7.05        Subordinated Debt.  Make any principal prepayment on any
Subordinated Debt or, if and so long as a Default exists, any payment of
principal or interest on any Subordinated Debt.

 

7.06        Sale of Assets or Merger.  Sell or otherwise dispose of all or
substantially all of the assets (other than Unrestricted Margin Stock), or merge
with any other Person unless the Borrower or one of its Subsidiaries is the
surviving Person, except that the sale of all or substantially all of the assets
of a Subsidiary of the Borrower, or the merger of any Subsidiary of the Borrower
when it is not the surviving Person shall not violate this Section 7.06 if the
assets of such Subsidiary are not material in relation to the assets of the
Borrower and its Subsidiaries, taken as a whole.

 

7.07        Financial Covenants.

 

(a)           Permit the Leverage Ratio, as of the last day of any four
consecutive fiscal quarter period of the Borrower, to exceed 3.50:1.00.

 

(b)           Permit the ratio of Consolidated Earnings Before Interest and
Taxes to Consolidated Interest for any period of four consecutive fiscal
quarters of the Borrower to be less than 3.00:1.00.

 

7.08        Use of Proceeds.  Use any portion of the Loan proceeds, in any
manner that might cause the Loan or the application of such proceeds to violate
Regulation U, Regulation T or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation of such Board or to violate the
Exchange Act, in each case as in effect on the date or dates of such Loan and
such use of proceeds.

 

7.09        Sanctions.  Use the proceeds of any Borrowing, directly, or to the
knowledge of the Borrower, indirectly, or lend, contribute or otherwise make
available such proceeds (a) to any Subsidiary or other Person, to fund any
activities of or business with any such Subsidiary or any other Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions or (b) for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977 or the UK Bribery Act 2010.

 

ARTICLE VIIA. LIMITATION ON SUBSIDIARY DEBT

 

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not permit its Subsidiaries to
directly or indirectly create, incur, assume or suffer to exist any Debt,
except: (a) Debt owed by any Subsidiary to the Borrower or any other Subsidiary;
(b) Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding to the extent such Foreign Subsidiaries are
subject to capital requirements imposed by local laws and regulations that
prohibit the repatriation of

 

56

--------------------------------------------------------------------------------


 

funds by such Foreign Subsidiaries to the Borrower or any Domestic Subsidiary or
the repatriation of funds by such Foreign Subsidiaries to the Borrower or any
Domestic Subsidiary would result in material adverse tax consequences to the
Borrower or its Subsidiaries; and (c) other Debt in an aggregate principal
amount not to exceed $500,000,000 at any time outstanding.

 

ARTICLE VIII.  EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

 

8.01        Events of Default.  There will be a default hereunder if any one or
more of the following events (“Events of Default”) occurs and is continuing,
whatever the reason therefor:

 

(a)           failure of the Borrower to pay any installment of principal when
due or to pay interest hereunder or any fee or other amounts due to any Lender
hereunder within three Business Days after the date when due; or

 

(b)           the Borrower fails to perform or observe any term, covenant or
agreement contained in Section 7.09; or

 

(c)           the Borrower fails to perform or observe any other term, covenant,
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed within 30 days after the
date performance is due; or

 

(d)           any representation or warranty in any Loan Document or in any
certificate, agreement, instrument, or other document made or delivered pursuant
to or in connection with any Loan Document proves to have been incorrect or
misleading when made or deemed made in any material respect; or

 

(e)           the Borrower or any of its Subsidiaries (1) fails to pay the
principal, or any principal installment, or any present or future indebtedness
for borrowed money, or any guaranty of present or future indebtedness for
borrowed money, within 10 days of the date when due (or within any longer stated
grace period), whether at the stated maturity, upon acceleration, by reason of
required prepayment or otherwise in excess of $50,000,000 in the aggregate, or
(2) fails to perform or observe any other term, covenant, or agreement on its
part to be performed or observed in connection with any present or future
indebtedness for borrowed money, or any guaranty of present or future
indebtedness for borrowed money, in excess of $50,000,000 in the aggregate, if
as a result of such failure any holder or holders thereof (or an agent or
trustee on its or their behalf) has the right to declare such indebtedness due
before the date on which it otherwise would become due or such guaranty to
become payable; or

 

(f)            any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement of the Lenders or satisfaction in
full of all the Obligations, ceases to be in full force and effect or is
declared by a court of competent jurisdiction to be null and void, invalid, or
unenforceable in any respect which is, in the reasonable opinion of the Required
Lenders, materially adverse to the interest of the Lenders; or the Borrower
denies that it has any or further liability or obligation under any Loan
Document or purports to revoke, terminate or rescind any provision of any Loan
Document; or the Borrower or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or

 

57

--------------------------------------------------------------------------------


 

(g)           one or more final judgments or orders against the Borrower or any
of its Subsidiaries is entered for the payment of money in an aggregate amount
(as to all such judgments or orders) in excess of $50,000,000, and remains
unsatisfied without procurement of a stay of execution for 45 days after the
date of entry of such judgment or order or in any event later than five days
prior to the date of any proposed sale under such judgment or order; or

 

(h)           any Domestic Subsidiary, any Significant Subsidiary or the
Borrower is the subject of an order for relief by a bankruptcy court, or is
unable or admits in writing its inability to pay its debts as they mature, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, or similar officer for it or for all or any part of its property;
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer is appointed without the application or consent of that entity
and the appointment continues undischarged or unstayed for 60 days; or
institutes or consents to any bankruptcy, proposal in bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, custodianship,
conservatorship, liquidation, rehabilitation, or similar proceeding relating to
it or to all or any part of its property under the laws of any jurisdiction; or
any similar proceeding is instituted without the consent of that entity and
continues undismissed or unstayed for 60 days; or any judgment, writ, warrant of
attachment or execution, or similar process is issued or levied against all or
any part of the property of any such entity in an amount in excess of 10% of the
total assets of such entity, and is not released, vacated, or fully bonded
within sixty (60) days after its issue or levy, or the Borrower or any Domestic
Subsidiary or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (h); or

 

(i)            the occurrence of both a Change of Control and a Rating Event.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and

 

(c)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

58

--------------------------------------------------------------------------------


 

8.03        Application of Funds.  After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall, subject
to the provisions of Section 2.14, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE IX.     ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as

 

59

--------------------------------------------------------------------------------


 

the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV

 

60

--------------------------------------------------------------------------------


 

or elsewhere herein, other than to confirm receipt of items expressly required
to be delivered to the Administrative Agent.

 

9.04        Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06        Resignation of Administrative Agent.

 

(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

61

--------------------------------------------------------------------------------


 

(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or other titles listed on
the cover page hereof shall have any powers,

 

62

--------------------------------------------------------------------------------


 

duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

ARTICLE X.       MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;

 

63

--------------------------------------------------------------------------------


 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (i) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;

 

(e)           change Section 2.11 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

 

(f)            amend Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Lender; or

 

(g)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended without further consent of any Lender (other than any Lender with an
Increased Commitment or any Additional Lender) to increase the Commitments in
accordance with Section 2.13 and, in connection with such increase in the
Commitments, to permit any Lenders providing such Increased Commitments and any
Additional Lenders to participate on a ratable basis (after giving effect to
such Increased Commitments and commitments of such Additional Lenders) in

 

64

--------------------------------------------------------------------------------


 

any required vote or action required to be approved by the Required Lenders or
by any other number, percentage or class of Lenders hereunder.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)            if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing

 

65

--------------------------------------------------------------------------------


 

clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet, other than for direct or actual
damages resulting (i) from the gross negligence or willful misconduct of such
Agent Party as determined by a final and nonappealable judgment of a court of
competent jurisdiction or (ii) a claim brought by the Borrower against an Agent
Party for breach in bad faith of such Agent Party’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; provided, however, that in no event shall any Agent
Party have any liability to the Borrower, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and

 

66

--------------------------------------------------------------------------------


 

liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower; excluding any such losses,
costs, expenses and liabilities that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of the Administrative Agent or the applicable
Lender or Related Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

10.03      No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or
thereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of a single
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of (A) one primary counsel for the Administrative Agent, the
Arrangers and the Lenders, taken together, (B) to the extent

 

67

--------------------------------------------------------------------------------


 

reasonably necessary, one local counsel in each relevant jurisdiction, (C) to
the extent reasonably necessary, one special or regulatory counsel in each
relevant specialty and (D) in the case of any actual or perceived conflict of
interest with respect to any of the counsel identified in clauses (A) through
(C) above, one additional counsel to each group of affected Persons similarly
situated, taken as a whole (which in the case of clause (B) shall allow for up
to one additional counsel in each relevant jurisdiction)) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee; provided that such legal expenses shall be limited to the reasonable
fees, disbursements and other charges of one primary counsel, to the extent
reasonably necessary, one local counsel in each relevant jurisdiction, to the
extent reasonably necessary, one specialty counsel for each relevant specialty
and one additional counsel to each group of affected Persons similarly situated
if one or more conflicts of interest, or perceived conflicts of interest,
arise), incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by

 

68

--------------------------------------------------------------------------------


 

it to the Administrative Agent (or any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
and acknowledges that no Subsidiary of the Borrower shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting (i) from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction or (ii) a claim brought by the Borrower against an
Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder or
under any other Loan Document, if the Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any

 

69

--------------------------------------------------------------------------------


 

proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such

 

70

--------------------------------------------------------------------------------


 

assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000 or a whole multiple of $1,000,000 in excess thereof
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (such consent by the
Administrative Agent not to be unreasonably withheld or delayed and each such
consent to be within the sole discretion of the consenting party).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit facilities
provided pursuant to the last paragraph of Section 10.01 on a non-pro rata
basis;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower shall be required (which consent may be
given or withheld in the Borrower’s sole discretion) (1) unless an Event of
Default has occurred and is continuing at the time of such assignment or (2) if
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund
unless, as a result of such assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, the Borrower would incur an additional cost pursuant to
Article III; provided that if no consent of the Borrower is required in
accordance with clause (2) of this subsection (b)(iii)(A), the assigning Lender
shall give the Administrative Agent and the Borrower written notice thereof; and

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

 

71

--------------------------------------------------------------------------------


 

(vi)          Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement.  

 

72

--------------------------------------------------------------------------------


 

The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  For the avoidance of doubt, each Lender shall be responsible
for the indemnity under Section 10.04(c) with respect to any payments made by
such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06  (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; provided that such Participant agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section 10.06.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

73

--------------------------------------------------------------------------------


 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, to the extent practicable and permitted by law, written notice is
delivered to the Borrower, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13(b) or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided hereunder, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.  For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same

 

74

--------------------------------------------------------------------------------


 

degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have. 
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

75

--------------------------------------------------------------------------------


 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender, Declining Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

 

76

--------------------------------------------------------------------------------


 

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.05) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE COUNTY OF LOS ANGELES, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE

 

77

--------------------------------------------------------------------------------


 

FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      California Judicial Reference.  If any action or proceeding is filed
in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues

 

78

--------------------------------------------------------------------------------


 

in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) without limiting the generality of Section 10.04, the
Borrower shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

 

10.17      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers
and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent, each
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Subsidiaries, or any other Person and (B) none of the
Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests to the Borrower or
its Subsidiaries.  To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, any Arranger nor any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

10.18      Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection with this Agreement and
the transactions contemplated hereby shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws
(including those under California) based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

79

--------------------------------------------------------------------------------


 

10.19      USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.20      Time of the Essence.  Time is of the essence of the Loan Documents.

 

10.21      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[Remainder of page intentionally left blank; signature pages follow.]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

AVERY DENNISON CORPORATION

 

 

 

By:

/s/ Todd George

 

 

 

 

Name: Todd George

 

 

 

Title: Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By:

/s/ Anthea Del Bianco

 

 

 

 

Name: Anthea Del Bianco

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Arthur Ng

 

 

 

 

Name: Arthur Ng

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Susan Olsen

 

 

 

 

Name: Susan Olsen

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Tony Yung

 

 

 

 

Name: Tony Yung

 

 

 

Title: Executive Director

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ Steven Aloupis

 

 

 

 

Name: Steven Aloupis

 

 

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Hsing H. Huang

 

 

 

 

Name: Hsing H. Huang

 

 

 

Title: Associate Director

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as a Lender

 

 

 

By:

/s/ Steven F. Larsen

 

 

 

 

Name: Susan Olsen

 

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Lauren Hom

 

 

 

 

Name: Lauren Hom

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Sid Khanolkar

 

 

 

 

Name: Sid Khanolkar

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC, as a Lender

 

 

 

By:

/s/ Alex Daw

 

 

 

 

Name: Alex Daw

 

 

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ James D. Weinstein

 

 

 

 

Name: James D. Weinstein

 

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Rebecca Kratz

 

 

 

 

Name: Rebecca Kratz

 

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

By:

/s/ Brandon Rolek

 

 

 

 

Name: Brandon Rolek

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

95,000,000.00

 

13.571428571

%

Citibank, N.A.

 

$

95,000,000.00

 

13.571428571

%

JPMorgan Chase Bank, N.A.

 

$

95,000,000.00

 

13.571428571

%

Standard Chartered Bank

 

$

70,000,000.00

 

10.000000000

%

HSBC Bank USA, N.A.

 

$

70,000,000.00

 

10.000000000

%

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

70,000,000.00

 

10.000000000

%

Wells Fargo Bank, National Association

 

$

50,000,000.00

 

7.142857143

%

The Royal Bank of Scotland plc

 

$

50,000,000.00

 

7.142857143

%

Sumitomo Mitsui Banking Corporation

 

$

50,000,000.00

 

7.142857143

%

Goldman Sachs Bank USA

 

$

30,000,000.00

 

4.285714286

%

The Northern Trust Company

 

$

25,000,000.00

 

3.571428571

%

Total

 

$

700,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.04

 

SUBSIDIARIES(1)

 

SUBSIDIARY

 

JURISDICTION IN WHICH
ORGANIZED

 

 

 

AVERY DENNISON G HOLDINGS III LLC

 

U.S.A.

AVERY DENNISON G INVESTMENTS 111 LIMITED

 

GIBRALTAR

AVERY DENNISON G INVESTMENTS V LIMITED

 

GIBRALTAR

AVERY DENNISON GROUP DANMARK ApS

 

DENMARK

AVERY DENNISON GROUP SINGAPORE PTE LTD

 

SINGAPORE

AVERY DENNISON GULF FZCO

 

UNITED ARAB EMIRATES

AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV

 

NETHERLANDS

AVERY DENNISON HOLDING GmbH

 

GERMANY

AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.

 

LUXEMBOURG

AVERY DENNISON HOLDINGS LLC

 

U.S.A.

AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED

 

NEW ZEALAND

AVERY DENNISON HONG KONG B.V.

 

NETHERLANDS

AVERY DENNISON HONG KONG HOLDING I B.V.

 

NETHERLANDS

AVERY DENNISON IBERICA, S.A.

 

SPAIN

AVERY DENNISON INNOVATIONS LLC

 

U.S.A.

AVERY DENNISON INTELLIGENT HEALTHCARE SOLUTIONS LLC

 

U.S.A.

AVERY DENNISON INVESTMENT LUXEMBOURG II SARL

 

LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG S.a.r.l.

 

LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG III SARL

 

LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG IV SARL

 

LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG V SCA

 

LUXEMBOURG

AVERY DENNISON ITALIA S.r.l.

 

ITALY

AVERY DENNISON JAPAN KK

 

JAPAN

AVERY DENNISON JAPAN MATERIALS COMPANY LTD.

 

JAPAN

AVERY DENNISON KOREA LIMITED

 

KOREA

AVERY DENNISON LABEL LIMITED

 

HONG KONG

AVERY DENNISON LANKA (PRIVATE) LIMITED

 

SRI LANKA

AVERY DENNISON LUXEMBOURG S.A.R.L.

 

LUXEMBOURG

AVERY DENNISON LUXEMBOURG SALES SARL

 

LUXEMBOURG

AVERY DENNISON MANAGEMENT GmbH

 

GERMANY

AVERY DENNISON MANAGEMENT KGaA

 

LUXEMBOURG

AVERY DENNISON MANAGEMENT LUXEMBOURG S.A.R.L.

 

LUXEMBOURG

AVERY DENNISON MATERIALS EUROPE B.V.

 

NETHERLANDS

AVERY DENNISON MATERIALS EUROPE GMBH

 

SWITZERLAND

AVERY DENNISON MATERIALS FRANCE S.A.R.L.

 

FRANCE

AVERY DENNISON MATERIALS GmbH

 

GERMANY

AVERY DENNISON MATERIALS IRELAND LIMITED

 

IRELAND

AVERY DENNISON MATERIALS NEDERLAND BV

 

NETHERLANDS

AVERY DENNISON MATERIALS NEW ZEALAND LIMITED

 

NEW ZEALAND

AVERY DENNISON MATERIALS PTY LIMITED

 

AUSTRALIA

AVERY DENNISON MATERIALS ROM SRL

 

ROMANIA

AVERY DENNISON MATERIALS RUSSIA LLC

 

RUSSIA

AVERY DENNISON MATERIALS SALES FRANCE S. A. S.

 

FRANCE

AVERY DENNISON MATERIALS SALES GERMANY GMBH

 

GERMANY

AVERY DENNISON MATERIALS SDN BHD

 

MALAYSIA

AVERY DENNISON MATERIALS U.K. LIMITED

 

UNITED KINGDOM

AVERY DENNISON MATERIALS UKRAINE LLC

 

UKRAINE

AVERY DENNISON MAURITIUS LTD.

 

MAURITIUS

 

--------------------------------------------------------------------------------

(1)  Please note that each subsidiary listed on this Schedule 5.04 is a
Consolidated Subsidiary.

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

JURISDICTION IN WHICH
ORGANIZED

 

 

 

AVERY DENNISON MOROCCO SARL

 

MOROCCO

AVERY DENNISON NETHERLANDS INVESTMENT 0 BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT I BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT II B. V.

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT III BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT IX BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT NORTH AMERICA BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VI BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VII B.V.

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VIII BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT X B V

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XI COOPERATIEF U.A.

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XII BV

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XIII B.V.

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XIV C.V.

 

NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XV B.V.

 

NETHERLANDS

AVERY DENNISON NORDIC ApS

 

DENMARK

AVERY DENNISON NTP A. S.

 

NORWAY

AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED

 

UNITED KINGDOM

AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.

 

SOUTH AFRICA

AVERY DENNISON OFFICE PRODUCTS COMPANY

 

U.S.A.

AVERY DENNISON OFFICE PRODUCTS HOLDINGS COMPANY

 

U.S.A.

AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.

 

UNITED KINGDOM

AVERY DENNISON OVERSEAS CORPORATION

 

U.S.A.

AVERY DENNISON PENSION TRUSTEE LIMITED

 

UNITED KINGDOM

AVERY DENNISON PERU S. R. L.

 

PERU

AVERY DENNISON POLSKA SP. Z O.O.

 

POLAND

AVERY DENNISON PRAHA spol. s r. o.

 

CZECH REPUBLIC

AVERY DENNISON R.I.S. FRANCE S. A. S.

 

FRANCE

AVERY DENNISON R.I.S. IBERIA S.L.

 

SPAIN

AVERY DENNISON R.I.S. ITALIA S.R.L.

 

ITALY

AVERY DENNISON R.I.S. POLSKA sp.zo.o

 

POLAND

AVERY DENNISON RBIS PTY LTD

 

AUSTRALIA

AVERY DENNISON RBIS SINGAPORE PTE. LTD.

 

SINGAPORE

AVERY DENNISON RETAIL INFORMATION SERVICES (PTY) LTD

 

SOUTH AFRICA

AVERY DENNISON RETAIL INFORMATION SERVICES COLOMBIA S. A.

 

COLOMBIA

AVERY DENNISON RETAIL INFORMATION SERVICES de MEXICO, S. A. de C.V.

 

MEXICO

AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S. A.

 

DOMINICAN REPUBLIC

AVERY DENNISON RETAIL INFORMATION SERVICES EL SALVADOR, LTDA. de C. V.

 

EL SALVADOR

AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA, S. A.

 

GUATEMALA

AVERY DENNISON RETAIL INFORMATION SERVICES HONDURAS, S. de R.L.

 

HONDURAS

AVERY DENNISON RETAIL INFORMATION SERVICES LLC

 

U.S.A.

AVERY DENNISON RETAIL INFORMATION SERVICES PERÚ SAC

 

PERU

AVERY DENNISON RETAIL INFORMATION SERVICES UK LTD.

 

UNITED KINGDOM

AVERY DENNISON RFID COMPANY

 

U.S.A.

AVERY DENNISON RIS KOREA LTD.

 

KOREA

AVERY DENNISON RIS MALAYSIA SDN BHD.

 

MALAYSIA

AVERY DENNISON RIS TAIWAN LTD.

 

TAIWAN

AVERY DENNISON RIS VIETNAM CO. LTD.

 

VIETNAM

AVERY DENNISON S.R.L.

 

ROMANIA

AVERY DENNISON SCANDINAVIA AB

 

SWEDEN

AVERY DENNISON SCANDINAVIA ApS

 

DENMARK

AVERY DENNISON SCHWEIZ AG

 

SWITZERLAND

AVERY DENNISON SECURITY PRINTING EUROPE ApS

 

DENMARK

AVERY DENNISON SHARED SERVICES, INC.

 

U.S.A.

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

JURISDICTION IN WHICH
ORGANIZED

 

 

 

AVERY DENNISON SINGAPORE (PTE) LTD

 

SINGAPORE

AVERY DENNISON SINGAPORE INVESTMENTS B.V.

 

NETHERLANDS

AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED

 

SOUTH AFRICA

AVERY DENNISON SYSTEMES d’ETIQUETAGE FRANCE S.A.S.

 

FRANCE

AVERY DENNISON TEKSTIL URUNLERI SANAYI VE TICARET LIMITED SIRKETI

 

TURKEY

AVERY DENNISON TREASURY MANAGEMENT BV

 

NETHERLANDS

AVERY DENNISON U.K. II LIMITED

 

UNITED KINGDOM

AVERY DENNISON U.K. LIMITED

 

UNITED KINGDOM

AVERY DENNISON VERMOGENSVERWALTUNGS GmbH & Co K.G.

 

GERMANY

AVERY DENNISON ZWECKFORM OFFICE PRODUCTS MANUFACTURING GmbH

 

GERMANY

AVERY DENNISON, C.A.

 

VENEZUELA

AVERY DENNISON, S.A. de C.V.

 

MEXICO

AVERY GRAPHIC SYSTEMS, INC.

 

U.S.A.

AVERY HOLDING Ltd.

 

UNITED KINGDOM

AVERY HOLDING S.A.S.

 

FRANCE

AVERY LLC

 

U.S.A.

AVERY OFFICE PRODUCTS PUERTO RICO L.L.C.

 

PUERTO RICO

AVERY PACIFIC LLC

 

U.S.A.

AVERY PROPERTIES PTY. LIMITED

 

AUSTRALIA

BEST COURAGE INTERNATIONAL LIMITED

 

BRITISH VIRGIN ISLANDS

BONFIRE MANAGEMENT LIMITED

 

BRITISH VIRGIN ISLANDS

COLLITEX S.r.l.

 

ITALY

CREATERO GmbH

 

GERMANY

DENNISON INTERNATIONAL COMPANY

 

U.S.A.

DENNISON MANUFACTURING COMPANY

 

U.S.A.

EUSTON FINANCIAL LIMITED

 

BRITISH VIRGIN ISLANDS

INDUSTRIAL DE MARCAS LTDA

 

COLOMBIA

INFODRAGON MANAGEMENT LIMITED

 

BRITISH VIRGIN ISLANDS

JAC ASIA PACIFIC SDN BHD

 

MALAYSIA

JAC CARIBE C.s.Z.

 

DOMINICAN REPUBLIC

JAC DO BRASIL - LOCAÇÃO DE EQUIPAMENTOS INDUSTRIAIS LTDA

 

BRAZIL

JAC NEW ZEALAND LIMITED

 

NEW ZEALAND

JACKSTADT FRANCE S.N.C.

 

FRANCE

JACKSTADT SOUTH AFRICA (PTY) LTD.

 

SOUTH AFRICA

JINTEX LIMITED

 

JERSEY

KUNSHAN DAHMEI WEAVING CO. LTD

 

CHINA

L&E AMERICAS SERVICIOS, S. A. de C.V.

 

MEXICO

MARKSTAR INTERNATIONAL LIMITED

 

HONG KONG

MODERN MARK INTERNATIONAL LIMITED

 

HONG KONG

MONARCH MARKING (S.E.A.) PTE. LTD

 

SINGAPORE

MONARCH MARKING SYSTEMS HOLDINGS LTD

 

UNITED KINGDOM

NAPERVILLE GLOBAL LIMITED

 

BRITISH VIRGIN ISLANDS

NEW WALES FINANCE LIMITED

 

BRITISH VIRGIN ISLANDS

NEWCLASSIC INVESTMENT LIMITED

 

BRITISH VIRGIN ISLANDS

P. T. PACIFIC LABEL INDONESIA

 

INDONESIA

P. T. PAXAR INDONESIA

 

INDONESIA

PAXAR (CHINA) LTD.

 

HONG KONG

PAXAR (THAILAND) LIMITED

 

THAILAND

PAXAR B. V.

 

NETHERLANDS

PAXAR BANGLADESH LIMITED

 

BANGLADESH

PAXAR CANADA CORPORATION

 

CANADA

PAXAR CORPORATION

 

U.S.A.

PAXAR CORPORATION (MALAYSIA) SDN. BHD.

 

MALAYSIA

PAXAR DE COLOMBIA FTZ LTDA.

 

COLOMBIA

PAXAR de EL SALVADOR S. A. de C. V.

 

EL SALVADOR

PAXAR de GUATEMALA, S. A.

 

GUATEMALA

PAXAR de MEXICO S. A. de C. V.

 

MEXICO

PAXAR DE NICARAGUA. S.A.

 

NICARAGUA

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

JURISDICTION IN WHICH
ORGANIZED

 

 

 

PAXAR DO BRASIL LTDA

 

BRAZIL

PAXAR FAR EAST LIMITED

 

HONG KONG

PAXAR KOREA LTD.

 

KOREA

PAXAR PACKAGING (GUANGZHOU) LTD.

 

CHINA

PAXAR PAKISTAN (PRIVATE) LIMITED

 

PAKISTAN

PT AVERY DENNISON INDONESIA

 

INDONESIA

PT AVERY DENNISON PACKAGING INDONESIA

 

INDONESIA

RVL AMERICAS, S de R.L. de C.V.

 

MEXICO

RVL CENTRAL AMERICA, S. A.

 

GUATEMALA

RVL PACKAGING FAR EAST LIMITED

 

HONG KONG

RVL SERVICE, S. DE R. L. de C. V.

 

MEXICO

SECURITY PRINTING DIVISION, INC.

 

U.S.A.

SINGAPORE LACES & LABELS (PTE) LIMITED

 

SINGAPORE

SKILLFIELD INVESTMENTS LIMITED

 

BRITISH VIRGIN ISLANDS

SU ZHOU JI ZHONG GARMENTS ACCESSORY CO. LTD.

 

CHINA

SUZHOU FENG YI HENG YE DYE CO., LTD.

 

CHINA

TIGER EIGHT GROUP LIMITED

 

BRITISH VIRGIN ISLANDS

WORLDWIDE RISK INSURANCE, INC.

 

U.S.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

AVERY DENNISON CORPORATION:

 

207 Good Avenue

 

Glendale, California 91203

 

Attention:

Todd George, Vice President and Treasurer

 

Telephone:

626.304.2051

 

Telecopier:

626.304.2319

 

Website Address:   www.averydennison.com

 

U.S. Taxpayer Identification Number: 95-1492269

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

Administrative Agent’s Office

 

 (for payments and Requests for Borrowings):

 

Bank of America, N.A.

 

One Independence Center

 

101 N. Tryon Street

 

Mail Code:  NC1-001-05-46

 

Charlotte, North Carolina 28255

 

Attention:

Rose Bollard

 

Telephone:

980.386.2881

 

Telecopier:

704.409.0355

 

Electronic Mail:  rose.bollard@baml.com

 

 

 

USD PAYMENT INSTRUCTIONS:

 

Bank of America

 

New York NY

 

ABA 026009593

 

Acct #1366212250600

 

Acct Name:  Corporate Credit Services

 

Ref:  Avery Dennison

 

 

 

EUR PAYMENT INSTRUCTIONS:

 

Bank of America London

 

ABAN:  GB63 BOFA 1650 5096 2720 19

 

Swift Address:  BOFAGB22

 

Acct #96272019

 

Attn:  Grand Cayman Unit #1207

 

Ref:  Avery Dennison

 

 

--------------------------------------------------------------------------------


 

GBP PAYMENT INSTRUCTIONS:

 

Bank of America London

 

Sort Code:  165050

 

ABAN:  GB41 BOFA 1650 5096 2720 27

 

Swift Address:  BOFAGB22

 

Acct #96272027

 

Attn:  Grand Cayman Unit #1207

 

Ref:  Avery Dennison

 

 

 

Other Notices as Administrative Agent:

 

Bank of America, N.A.

 

Agency Management

 

555 California Street, 4th Floor

 

Mail Code:  CA5-705-04-09

 

San Francisco, CA 94104

 

Attention:

Anthea Del Bianco

 

Telephone:

415.436.2776

 

Telecopier:

415.503.5101

 

Electronic Mail:  anthea.del_bianco@baml.com

 

 

 

with a copy to:

 

 

 

Bank of America, N.A.

 

Attention:

Arthur Ng

 

Telephone:

415.913.4771

 

Electronic Mail:  arthur.ng@baml.com

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                        ,         

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement,
dated as of October 3, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Loans                                    o  A conversion or
continuation of Loans

 

1.                                      On
                                         (a Business Day).

 

2.                                      In the amount of
$                                        .

 

3.                                      Comprised of
                                                            .

                                              [Type of Loan requested]

 

4.                                      In the following currency:
                                          .

 

5.                                      For Eurocurrency Rate Loans:  with an
Interest Period of        months.

 

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

 

 

 

AVERY DENNISON CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Third Amended and Restated Credit Agreement, dated
as of October 3, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in the currency in which such Loan was denominated in
Same Day Funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

 

AVERY DENNISON CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                               ,

 

To:                             Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of October 3, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”).

 

I,                                     , hereby certify that I am a Designated
Officer of the Borrower holding the office set forth below my signature as of
the date hereof and that:

 

1. Based on the duly certified financial statements delivered concurrently with
this Certificate, as of the date thereof:

 

A.

LEVERAGE RATIO (Section 7.07(a))

 

 

 

 

 

 

 

1.

Consolidated Debt

 

$

 

 

 

 

 

 

2.

Consolidated EBITDA

 

 

 

 

 

 

 

 

a.

Consolidated Net Income:

 

$

 

 

 

 

 

 

 

 

b.

Consolidated Interest:

 

$

 

 

 

 

 

 

 

 

c.

Provision for income taxes:

 

$

 

 

 

 

 

 

 

 

d.

Depreciation and amortization expense:

 

$

 

 

 

 

 

 

 

 

e.

Non-cash expenses which do not represent usage of cash

 

$

 

 

 

 

 

 

 

 

f.

Total (Lines A.2.a + b + c + d + e):

 

 

 

 

 

     $

 

 

 

 

 

 

 

 

 

 

3.

Leverage Ratio (Line A.1 ÷ Line A.2.f)

 

to 1

 

 

 

 

 

 

 

Maximum permitted Leverage Ratio: 3.50 to 1.00

 

 

 

 

 

 

 

B.

RATIO OF CONSOLIDATED EARNINGS BEFORE INTEREST

 

 

 

AND TAXES TO CONSOLIDATED INTEREST (Section 7.07(b))

 

 

 

 

 

 

 

1.

Consolidated Earnings Before Interest and Taxes

 

$

 

C-1

--------------------------------------------------------------------------------


 

 

2.

Consolidated Interest

 

$

 

 

 

 

 

 

3.

Ratio of Consolidated Earnings Before Interest and Taxes

 

 

 

 

to Consolidated Interest (Line B.1 ÷ Line B.2)

 

to 1

 

 

 

 

 

 

 

Required minimum: Ratio to be 3.00 to 1.00 or more

 

 

 

2. The following constitutes a further explanation of the manner in which the
foregoing data relate to the attached financial statements to the extent not
readily apparent:

 

 

 

3. I have reviewed the activities of the Borrower and its Subsidiaries during
the fiscal period covered by the attached financial statements to the extent
necessary to permit me to deliver this Certificate to the Administrative Agent
on behalf of the Borrower.

 

[Use following paragraph 4 for fiscal year-end financial statements]

 

4. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 4 for fiscal quarter-end financial statements]

 

4. The Borrower has delivered the unaudited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date.  Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

5. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of the Borrower during such fiscal period with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

[no Default has occurred and is continuing.] —or—

 

[a Default has occurred and is continuing.]

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of Avery
Dennison Corporation on this              day of                 , 20    .

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](2) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](3) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignor][the Assignors][the Assignee][the Assignees](4) hereunder are
several and not joint.](5)  Capitalized terms used but not defined herein shall
have the meanings given to them in the Third Amended and Restated Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities(6))
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned

 

--------------------------------------------------------------------------------

(2)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(3)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(4)  Select as appropriate.

 

(5)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

(6)  Include all applicable subfacilities.

 

D-1

--------------------------------------------------------------------------------


 

pursuant to clause (i) above (the rights and obligations sold and assigned by
[the][any] Assignor to [the][any] Assignee pursuant to clauses (i) and (ii)
above being referred to herein collectively as [the][an] “Assigned Interest”). 
Each such sale and assignment is without recourse to [the][any] Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                          Avery Dennison Corporation

 

4.                                    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit
Agreement:                                             Third Amended and
Restated Credit Agreement, dated as of October 3, 2014, among Avery Dennison
Corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent

 

6.                                      Assigned Interest[s]:

 

Assignor[s](7)

 

Assignee[s](8)

 

Aggregate
Amount of
Commitment
for all Lenders(9)

 

Amount of
Commitment
Assigned

 

Percentage
Assigned of
Commitment(10)

 

CUSIP
Number

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

[7.                                  Trade
Date:                               ]  (11)

 

--------------------------------------------------------------------------------

(7)  List each Assignor, as appropriate.

 

(8)  List each Assignee, as appropriate.

 

(9)  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

(10)  Set forth, to at least 9 decimals, as a percentage of the Commitment of
all Lenders thereunder.

 

(11)   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-2

--------------------------------------------------------------------------------


 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

 

[Consented to and] (12) Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

 Administrative Agent

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:](13)

 

 

 

[AVERY DENNISON CORPORATION]

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(12)   To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

 

(13)    To be added if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

D-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.     Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.     Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the

 

D-4

--------------------------------------------------------------------------------


 

Loan Documents are required to be performed by it as a Lender.

 

2.                     Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of California.

 

D-5

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of October 3, 2014 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Avery Dennison Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN, IRS Form W-8BEN-E
or any successor form.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing, and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                             ,

 

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of October 3, 2014 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Avery Dennison Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S.  Person status on IRS Form W-8BEN, IRS Form W-8BEN-E or any successor
form.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                             ,

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of October 3, 2014 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Avery Dennison Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, IRS
Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                             ,

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of October 3, 2014 (as extended, renewed, amended or restated from time
to time, the “Credit Agreement”), among Avery Dennison Corporation, a Delaware
corporation (the “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, IRS Form W-8BEN-E or any successor form or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN, IRS Form W-8BEN-E or any successor form from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:                             ,

 

 

--------------------------------------------------------------------------------